F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         DEC 19 2002
                               TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 ARSALAN RIZVI and ARMOGHAN
 RIZVI,
             Petitioners-Appellants,                    No. 02-1168
 v.                                                (D.C. No. 01-N-2477)
 MICHAEL COMFORT, District                               (D. Colo.)
 Director, Immigration and
 Naturalization Service (INS), Denver,
 Colorado; JOHN ASHCROFT,
 Attorney General, Department of
 Justice (DOJ), United States,
             Respondents-Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f). The case is therefore submitted without

oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This is a pro se federal prisoner 28 U.S.C. § 2241 appeal. Petitioners are

brothers and native citizens of Pakistan. They were detained by the INS after the

September 11, 2001, terrorist attacks for various immigration violations.

Petitioners filed this § 2241 petition and a motion for a temporary restraining

order claiming that they were denied religious services while in INS custody.

After the TRO was filed, Respondent allowed the brothers to attend religious

services on alternate days. Petitioners sought attorney fees and costs.

Respondents argued that the petition should have been brought as a Bivens action

rather than as a § 2241 petition. The district court dismissed the petition for want

of subject matter jurisdiction. This appeal followed.

      We review de novo a district court’s dismissal for lack of jurisdiction of a

§ 2241 application for a writ of habeas corpus. Williams v. United States, 957

F.2d 742, 743 (10th Cir. 1992). The district court correctly held that it lacked

subject matter jurisdiction to consider the habeas petition because Appellants

were using §2241 to challenge the conditions of their confinement. Section 2241

does not provide jurisdiction over claims attacking prison conditions. McIntosh

v. United States Parole Comm’n, 115 F.3d 809, 811-12 (10th Cir. 1997)

(distinguishing between § 2241 actions and conditions of confinement suits); see

also Rael v. Williams, 223 F.3d 1153, 1154 (10th Cir. 2000). Petitioners have

failed to provide any legal authority that distinguishes their case from the above


                                         -2-
precedent.

      AFFIRMED.

                        Entered for the Court



                        Monroe G. McKay
                        Circuit Judge




                  -3-